Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-10, 13-22 are pending in this application, which is an RCE of Serial Number 16/132837.  The preliminary amendment dated 02/23/2021 has been entered.  Amended claims 1, 5, 16, 20 and newly added claims 21-22 are noted.
	Claims 2, 4, 18 are withdrawn from consideration as being directed to a nonelected invention.
	It is noted that the provisional obviousness double patenting rejection over Kalutarage et al. (2020/0243323) has been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-10, 13-17, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In claim 1, lines 12-15, from which claims 3, 5-10, 13-15, 21-22 depend, the phrase “forming the dielectric material … disposed on an interface layer of the substrate” is deemed new matter as there does not appear to be support for such a limitation in the original specification.  There is support for a patterned material layer 404 having openings 408 disposed on an interface layer 402, where the interface layer can be a dielectric layer (0042-0043).  However, there doesn’t appear to be support for forming a dielectric layer on an interface layer.  The same issue applies to independent claim 16, from which claims 17, 19 depend and independent claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-10, 13-16, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov et al. (Advanced Materials for Optics and Electronics article) in view of Min et al. (2017/0236921) and Moghadam et al. (6,413,583).
Alexandrov discloses forming silicon nitride film by remote plasma-enhanced chemical vapour deposition (title) in which nitrogen and silane/nitrogen mixture are introduced into a reaction chamber where the substrate is located (p.303 col.1 and Figure 1).  A remote plasma is utilized which is located away from the substrate and on the chamber lid (p.302 cols.1-2 and Figure 1).  However, the reference fails to teach an RF bias substrate with a remote plasma.
Min teaches a method of manufacturing a semiconductor device (title) in which a silicon nitride layer 110 is formed on a substrate 100 (0043 and Figure 4B).  Specifically, an RF bias is connected to a susceptor on which the substrate is placed and applied in a pulsed manner (0007).  In addition, Min teaches an interface layer 105 on the substrate 100 (0043) and Figure 4B).  Moghadam teaches a method of depositing a dielectric layer by using a remote microwave or 
Regarding claim 3, Moghadam teaches of forming an RF bias with the remote plasma (col.9 line 11 – col.10 line 56 and Figures 3, 5).
Regarding claim 5, Alexandrov teaches a showerhead arrangement (p.303 col.1).
Regarding claim 6, Alexandrov teaches silane (p.303 col.1).
Regarding claim 7, Alexandrov teaches nitrogen (p.303 col.1).
Regarding claim 8, Alexandrov teaches a remote plasma in the presence of a second gas (p.303 col.1 and Figure 1).
Regarding claims 9-10, Alexandrov teaches nitrogen (p.303 col.1).
Regarding claim 13, Alexandrov teaches a temperature of 100-350oC (p.302 col.2).
Regarding claim 14, Moghadam teaches pulse frequency < 200 Hz, a cycle of 5 ms, a duty cycle of 10-30%, a pulse duration < 5 ms (col.14 lines 34-47), which encompasses the claim duration of 210us for RF pulse power.
Regarding claim 15, the applicant requires a frequency of 2 MHz.  It is noted that Moghadam teaches a frequency range of 350 kHz – 1 MHz ( col.14 lines 34-47).  Given the slight difference in frequency, it would have been obvious to utilize the claimed frequency in the absence of a showing of unexpected results.
Regarding claim 21, Min teaches silicon oxide (0043).
Regarding claim 22, Min teaches that the dielectric material covers the interface layer (Figure 4B).
 oC.  Alexandrov teaches a temperature of 100-350oC (p.302 col.2).
Regarding claim 19, Moghadam teaches of forming an RF bias with the remote plasma (col.9 line 11 – col.10 line 56 and Figures 3, 5).

Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov et al. (Advanced Materials for Optics and Electronics article) in view of Min et al. (2017/0236921) and Moghadam et al. (6,413,583) and further in view of Mallick et al. (7,745,352).  The combination of Alexandrov/Min/Moghadam fails to teach the claimed aspect ratio.
Mallick teaches of forming a silicon dioxide layer over a portion of a substrate (abstract) in which the substrate can have a gap with an aspect ratio of 5:1 or more (col.4 lines 18-35).  It would have been obvious to utilize a high aspect ratio in the combination depending on the desired use of the final product with the expectation of success because Mallick teaches of forming a dielectric layer over a substrate having a high aspect ratio.
In independent claim 20, the applicant requires an aspect ratio greater than 5.  Mallick teaches substrate which can have a gap with an aspect ratio of 5:1 or more (col.4 lines 18-35).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/18/2021